MIED (Rev. 5/05 Statement of Disclos

ure of Corporate Affiliations and Financial Interest

      

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

PAMELA TARRANT
Plaintiff(s), Case No. 19-13127-VAR-RSW
V. Judge Victoria A. Roberts
HAVENPARK CAPITAL PARTNERS LLC, ET AL Magistrate Judge R. Steven Whalen
Defendant(s).
/
STATEMENT OF DISCLOSURE

OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

 

Pursuant to E. D. Mich. LR 83.4, Heartland Communities LLC
makes the following disclosure: (NOTE: A negative report, if appropriate, is required. )

1. Is said corporate party a subsidiary or affiliate of a publicly owned corporation?

Yes C] No [v1

If the answer is yes; list below the identity of the parent corporation or affiliate and the relationship
between it and the named party.

Parent Corporation/Affiliate Name:
Relationship with Named Party:

2, Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
interest in the outcome of the litigation?

Yes CI No [V]

If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

Parent Corporation/Affiliate Name:
Nature of Financial Interest:

Date: October 24, 2019 /s/David F. Zuppke

P31240

David F. Zuppke, PLC
25892 Woodward Avenue
Royal Oak, MI 48067
(248) 206-5900
david@zuppkelaw.com
